ON MOTION FOR REHEARING

ORFINGER, C.J.
The Department of Children and Families moved for rehearing, advising this Court that the final permanent guardianship order, which placed the child in a permanent guardianship, was not part of the record on appeal previously submitted to us. Based upon a review of the supplemented document which complies with section 39.6221, Florida Statutes (2012), we grant the motion for rehearing, withdraw our previous opinion and affirm the final order.
AFFIRMED.
SAWAYA and BERGER, JJ., concur.